                                                           USDC SDNY
UNITED STATES DISTRICT COURT                               DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                              ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                  DOC #: _________________
                                                           DATE FILED: 1/7/2020

              -against-
                                                                    17 Cr. 514-1 (AT)
COCHESE GREGORY,
                                                                        ORDER
                       Defendant.
ANALISA TORRES, District Judge:

       It is hereby ORDERED that the parties shall appear for a modification of conditions of
supervision hearing on January 8, 2020, at 2:20 p.m.

       SO ORDERED.

Dated: January 7, 2020
       New York, New York
